DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/22 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 13, 19 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 7, 13, 19 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiles et al. "SynSin: End-to-end View Synthesis from a Single Image", "Computer Vision and Pattern Recognition (cs.CV) arXiv:1912.08804v1 [cs.CV]; https://doi.org/10.48550/arXiv.1912.08804 [v1] Wed, 18 Dec 2019 18:59:04 UTC (6,308 KB) (Year: 2019).

Regarding claim 1, Wiles teaches: 1. A processor, comprising: one or more circuits to use one or more neural networks to generate one or more first images of [[one]]two or more objects from a first point of view based at least in part upon one or more second images of the [[one]]two or more objects from a second point of view, wherein the two or more objects in the first and second images have the same spatial relationship (Wiles: abstract, fig. 1 and caption, sec. 1, pgs. 1-2; fig. 1 and caption: “Given a single RGB image (red), SynSin generates images of the scene at new viewpoints (blue)… the rendered point cloud is passed to a GAN to synthesise the output image”; One of ordinary skill would recognize that a GAN includes neural networks; sec. 1, pg. 1 “…the window and the wall will extend to the left and more chairs will appear to the right…given a view of a scene, the aim is to generate images of the scene from new viewpoints…”; One of ordinary skill would recognize that the window, wall and chairs are objects having the same spatial relationship).

Claim 7 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 7 further requires: A system which is also taught by Wiles (see caption of fig. 2: “The system takes…”; one of ordinary skill would recognize that a system includes processors).

Claim 13 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 13 also requires: A method, which is also taught by Wiles (see pg. 3 sec. 3 titled: “Method”).

Claim 19 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 19 also requires: “A machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least” which is also taught by Wiles (see caption of fig. 2; one of ordinary skill would recognize that a system includes a computer readable medium with instructions).

Claim 25 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 25 also requires additional limitations which is also taught by Wiles: An image augmentation system (Wiles see caption of fig. 2 “The system takes…”; one of ordinary skill would recognize that a system includes processors and a memory)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, 10, 14, 16, 20, 22, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles in view of Shrivastava US 11,107,228 B1.

Regarding claim 2, Wiles doesn’t teach however the analogous prior art Shrivastava teaches: 2. The processor of claim 1, wherein the one or more circuits are further to perform instance segmentation to identify features for the [[one]]two or more objects in the one or more second images (Shrivastava: col. 6 ll. 6-13; fig. 1, 115 see also col. 5 ll. 19-22; see abstract; Paragraph 52 of instant application says instance segmentation includes identifying type of objects.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the one or more circuits are further to perform instance segmentation to identify features for the [[one]]] two or more objects in the one or more second images as shown in Shrivastava with Wiles for the benefit of fulfilling a need in the prior art for the ability to generate an image from a different perspective thereby helping algorithms to improve the solutions to challenges such as object detection and localization (col. 3 ll. 43-46).

Regarding claim 4, Wiles as modified by Shrivastava (with the same motivation from claim 2) further teaches: 4. The processor, wherein the one or more neural networks include a generative network for generating the one or more first images, the generative network accepting as input at least the latent space and an indication of the first point of view (Shrivastava: fig. 4: 404, 406 see also col. 6 ln. 47-col. 8 ln. 67).

Claim 8 is analogous to claim 2 and is therefore rejected using the same rationale.
Claim 10 is analogous to claim 4 and is therefore rejected using the same rationale.
Claim 14 is analogous to claim 2 and is therefore rejected using the same rationale.
Claim 16 is analogous to claim 4 and is therefore rejected using the same rationale.
Claim 20 is analogous to claim 2 and is therefore rejected using the same rationale.
Claim 22 is analogous to claim 4 and is therefore rejected using the same rationale.
Claim 26 is analogous to claim 2 and is therefore rejected using the same rationale.
Claim 28 is analogous to claim 4 and is therefore rejected using the same rationale.

Claims 3, 9, 15, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles in view of Shrivastava further in view of Yang, et al. "Weakly-supervised disentangling with recurrent transformations for 3d view synthesis." Advances in neural information processing systems. 2015.

 Regarding claim 3, Wiles doesn’t teach however the analogous prior art Shrivastava teaches: 3. The processor, wherein the one or more neural networks include at least one encoder to encode the features of the [[one]] two or more objects into a latent space (Shrivastava: fig. 4: 400, 402, 406 see also col. 6 ln. 63-col. 7 ln. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the one or more neural networks include at least one encoder to encode the features of the [[one]] two or more objects into a latent space as shown in Shrivastava with Wiles for the benefit of fulfilling a need in the prior art for the ability to generate an image from a different perspective thereby helping algorithms to improve the solutions to challenges such as object detection and localization (col. 3 ll. 43-46).

The previous combination of Wiles and Shrivastava remains as above but doesn’t teach however the analogous prior art Yang teaches: that the encoder is at least one variational autoencoder (VAE) (Yang: pg. 2, sec. 2, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encoder is at least one variational autoencoder (VAE) as shown in Yang with the previous combination for the benefit of fulfilling a need in the prior art for generating  renderings that adds several additional features: a deep encoder network (so to generalize to novel images, rather than only decode), distributed representations for appearance and pose, and recurrent structure for long-term prediction (pg. 2, section 2, 2nd par.).

Claim 9 is analogous to claim 3 and is therefore rejected using the same rationale.
Claim 15 is analogous to claim 3 and is therefore rejected using the same rationale.
Claim 21 is analogous to claim 3 and is therefore rejected using the same rationale.
Claim 27 is analogous to claim 3 and is therefore rejected using the same rationale.


Claims 6, 12, 18, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles in view of Chui US 2019/0385358A1.

Regarding claim 6, Wiles doesn’t teach however the analogous prior art Chui teaches: 6. The processor, wherein an indication of the first point of view is received from a user and determined to satisfy a minimum generation probability criterion (Chui: pars. 16 and 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein an indication of the first point of view is received from a user and determined to satisfy a minimum generation probability criterion as shown in Chui with Wiles for the benefit of fulfilling a need in the prior art for improved rendering techniques that do not significantly compromise either quality or speed [par. 2].

Claim 12 is analogous to claim 6 and is therefore rejected using the same rationale.
Claim 18 is analogous to claim 6 and is therefore rejected using the same rationale.
Claim 24 is analogous to claim 6 and is therefore rejected using the same rationale.
Claim 30 is analogous to claim 6 and is therefore rejected using the same rationale.

Allowable Subject Matter
Claims 5, 11, 17, 23 and 29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5 (claims 11, 17, 23 and 29 are similar in scope) the prior art doesn’t teach: 5. The processor of claim 1, wherein the one or more first images correspond to one or more frames of video content, and wherein the one or more circuits are further to utilize at least two passes to generate the one or more first images, the one or more circuits further to store information for the [[one]]two or more objects identified during a first pass to a cache for use in extrapolating image content for the [[one]]two or more objects in the one or more first images to be generated in a second pass.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PARK US20210357655A1, HE US20210312698A1, DAL MUTTO US20190108396A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612